OFFICE   OF THE   A’ITORNEY   GENERAL   OF ?EXAG
                                AUSTIN
                                          ‘.
                                           ‘:’
aahLm~~~
-o-        -
                                          :.;


   i Donorable Gco. U. Sheppard
     Co~ptrollcr Of mbl.iO.A~oouuts
     dustin, Tasaa




           of' such fees rezaining on hrtnrlat the end    ::;
                                                           ;,.,.:'<
           of thif fkscal year, are hereby appropriat-
           ed for the purpose of supervising employ-
           ment BgOnOieS*~
               Section 4 ol Ilcuse Xl1               264, 43th Legislature,   I
ail-'lots:

               ;'thiSeptcdx9             I, 1943, 3Sl.maneys rcxxdn-
     inz      in       such.   special   fun2   (I?zploym?nt   &enog
     37X22)    all JXueys tiicrcaPtcr PCCciVCd
                   al3.i                       by
     the Corxissicner from liccnsa Pees under this
     Act shall bo 'paid into ml beeGEm a 3art of ..'..
     the General Wvenuc Z'uud."


          In our opinion X0. C-3126, we callor attention
to the legislative >ractioe, n_npmring  in  previous appro-
priation bills, to measure tho Labor Cozxl.ssionerts author-
ity.to draw ag+inst  certain appro$riati.ons fro= the General
Fund by the yardstick of t&o at;ount of fees he do;josited to
the or&it  of- that J&md. ,~
                           The provisionsof the cumcnt itp-
3ropriation evi.de~m3 a continuance 0P that praotice.~

           Your attention is directed specifically to the
quote;2 rider. This rider appropristos,        f’or e~cla fiscal
year, from the~Genera1 Pun0 fan ex.ouut equivalent to the
amount,oP license foca~colleotod and depcsited to the ored&                           ;   .
it cr the tlentfralFund undeti the provisions of'House 3111.
234 durini the fisoirl year, plus an amunt equivalent to                          .
that amount ubich would remin afim       deducting at the and
of the precediug fiscal year all~oxpenditures from the
Gcnoral Fun2 for supervising emplcyzcnt agencies from the
.total.foos deposited to the oredit Gf the Cteneral Fund.
This appropriation is War the purpose af aupemisfns            eu-
ployizent agencies.*   It is not, as are the item listed
above it, limited to an amount equivalent to part of the
foes, but apprGl;riatea an avimmt equivalent to all the
Pow.    Yet the iteam ezbracc every expenditure that might
be ninde *for the puPpose of supe~isin~         employment agen-
.c.ies
     ."  Z&ore. is, then, a  conflict betiioen      the rider and
the itetizations which cnmot be rccnricilckl. In such case,
the rider, being last in point    oF position,-rust be rcgard-
ed as the lzst expressian OP the legislative will, and
sugerseclcs tho itWzation     esoopt in the Toll0v-J.n~rospcctr
Items 16 md 17 control arxl Pis the naximm           salaries which
cau bo.prrLd fron the appropriation pmvidod in the rider to
tha Supervisor and AssSntant    +%qcrv%sor.        (me Senate3 Bill
~333, Acts 43th Ee~ialaturo),
 .~
              Trusting that the for~oin::   sotb3faotorily
...'.,
    anslpersyour question, we are‘


                                     Very truly your8
         -.
        :   ::....
    _. :.::          .
    ,.".
     i.,             :